Mowbray, C. J.,
dissenting:
Respectfully, I dissent.
“Although mere presence cannot support an inference that one is a party to an offense, People v. Francis, 450 P.2d 591 (Cal. 1969), presence together with other circumstances may do so. State v. Cummings, 423 P.2d 438 (Haw. 1967).” Winston v. Sheriff, 92 Nev. 616, 618, 555 P.2d 1234, 1235 (1976). The majority concludes that the evidence submitted at trial was insufficient to support appellant Rodriguez’s convictions for kidnapping and sexual assault by aiding and abetting; however, it is my conclusion that Rodriguez’s presence at the scene of the crimes, combined with his complicity in the crimes and his vicious sexual assault upon the victim, constitutes more than sufficient evidence to support Rodriguez’s convictions for kidnapping and sexual assault by aiding and abetting.
The facts of this case indicate a coordinated series of events sufficient to support a conclusion that five men acted in concert when they sexually assaulted a young woman. Rodriguez stalked the victim in a pick-up truck while two of his friends took her purse and pursued her into a park. As she entered the park, the two men grabbed the victim, threw her to the ground, and tore parts of her clothing from her body. One of the assailants sexually assaulted the victim while the other held her down. Moments later, Rodriguez and two more men arrived at the scene. The victim was sexually assaulted a second time. At the conclusion of this attack, one of the victim’s assailants said “next” and the three remaining men proceeded to sexually assault the ill-fated woman, each taking turns, waiting for others to consummate their cruel invasion of the victim’s body before commencing their own. The appellant was not the first man to assault the victim on that night; nor was he the last.
It was appropriate for the jury to conclude that the five men, all acquaintances, were not by happenstance drawn to the same park, at the same time in the middle of the night, with the same desire to sexually assault the same woman, each man taking turns. Simple logic demands a conclusion that these five men coordinated their efforts in this attack. A contrary conclusion is untenable.
When five men sexually assault a woman in this brutal and coordinated fashion, the group effort assists each individual in the perpetration of their crimes: each assailant directly and indirectly encourages and induces the others to commit sexual assault through emulation and example. The combined presence of the assailants enhances the ability of each individual to consummate their crime by increasing the intimidation the victim must feel, *437and by limiting the victim’s ability to flee, resist, or protect herself. The group assault also works to intimidate anyone who might otherwise intervene on the victim’s behalf, and in the minds of men enervated by moral corruption, the evil acts of the group work to justify the perverted thoughts and actions of each individual.
Understandably, in the course of the madness that occurred in the park that night, the victim did not see any of the men acting as a lookout, and it was difficult for her to specifically identify those who may have held her arms and legs during the assaults. Nonetheless, in a very real sense, every man who was present that night and who sexually assaulted the victim assisted the other men in assaulting the victim as well: each man effectively held the victim’s body at bay and physically restrained her, not only by his presence and complicity in the others’ crimes, but by a demonstrated bent for malevolence. Each man encouraged and induced the others to act through example, and provided the others with an opportunity to emotionally detach themselves from their individual crimes because of the group assault.
“[Ejvery person who, directly or indirectly, counsels, encourages, hires, commands, induces or otherwise procures another to commit a felony ... is a principal, and shall be proceeded against and punished as such.” NRS 195.020. A rational trier of fact could have found, beyond a reasonable doubt, the elements of kidnapping and sexual assault by aiding and abetting from the facts of this case and from appellant’s actions on the night in question; this court should not usurp the jury’s function by ruling otherwise. See Jackson v. Virginia, 443 U.S. 307 (1978); Koza v. State, 100 Nev. 245, 250, 681 P.2d 44, 47 (1984).
It is my position that a principle of law should not be used to obscure the facts of a given case; nor should it be used to eclipse common sense. Rodriguez was not merely present at the scene of the crime as the majority suggests. The record supports a conclusion that Rodriguez, both directly and indirectly, assisted, encouraged and induced his friends to physically restrain and assault a hapless woman in a vicious gang attack. His convictions for kidnapping and sexual assault by aiding and abetting should be affirmed by this court.
Accordingly, I dissent.